     Case 1:17-cv-01361-DAD-JLT Document 48 Filed 12/07/20 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    DELBERT BARNETT,                                 Case No. 1:17-cv-01361-DAD-JLT (PC)

12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       TO GRANT DEFENDANT’S MOTION
13           v.                                        FOR SUMMARY JUDGMENT AND
                                                       DENY PLAINTIFF’S MOTION
14    R. FISHER, JR.,                                  FOR SUMMARY JUDGMENT

15                       Defendant.                    (Docs. 42, 43)

16

17          Before the Court are the parties’ cross-motions for summary judgment. (Docs. 42, 43.) For

18   the reasons set forth below, the Court recommends that Defendant’s motion be granted and that

19   Plaintiff’s motion be denied.

20     I.   LEGAL STANDARD

21          Summary judgment is appropriate when the moving party “shows that there is no genuine

22   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

23   Civ. P. 56(a). The moving party “initially bears the burden of proving the absence of a genuine

24   issue of material fact.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010) (citing

25   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The moving party may accomplish this by

26   “citing to particular parts of materials in the record, including depositions, documents,

27   electronically stored information, affidavits or declarations, stipulations …, admissions,

28   interrogatory answers, or other materials,” or by showing that such materials “do not establish the
     Case 1:17-cv-01361-DAD-JLT Document 48 Filed 12/07/20 Page 2 of 9


 1   absence or presence of a genuine dispute, or that an adverse party cannot produce admissible

 2   evidence to support the fact.” Fed. R. Civ. P. 56(c)(1)(A), (B). When the non-moving party bears

 3   the burden of proof at trial, “the moving party need only prove that there is an absence of

 4   evidence to support the non-moving party’s case.” Oracle Corp., 627 F.3d at 387 (citing Celotex,

 5   477 U.S. at 325); see also Fed. R. Civ. P. 56(c)(1)(B).

 6          Summary judgment should be entered against a party who fails to make a showing

 7   sufficient to establish the existence of an element essential to that party’s case, and on which that

 8   party will bear the burden of proof at trial. See Celotex, 477 U.S. at 322. “[A] complete failure of

 9   proof concerning an essential element of the nonmoving party’s case necessarily renders all other
10   facts immaterial.” Id. at 322–23. In such a circumstance, summary judgment should be granted,

11   “so long as whatever is before the district court demonstrates that the standard for the entry of

12   summary judgment … is satisfied.” Id. at 323.

13          If the moving party meets its initial responsibility, the burden then shifts to the opposing

14   party to establish that a genuine issue as to any material fact does exist. See Matsushita Elec.

15   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the

16   existence of a factual dispute, the opposing party may not rely upon the allegations or denials of

17   his pleadings but is required to tender evidence of specific facts in the form of affidavits or

18   admissible discovery material in support of its contention. See Fed. R. Civ. P. 56(c)(1);

19   Matsushita, 475 U.S. at 586 n.11; Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th Cir.
20   2002) (“A trial court can only consider admissible evidence in ruling on a motion for summary

21   judgment.”). The opposing party must demonstrate that the fact in contention is material, i.e., that

22   it might affect the outcome of the suit under governing law, see Anderson v. Liberty Lobby, Inc.,

23   477 U.S. 242, 248 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626,

24   630 (9th Cir. 1987), and that the dispute is genuine, i.e., that the evidence is such that a

25   reasonable jury could return a verdict for the non-moving party, see Anderson, 477 U.S. at 250;

26   Wool v. Tandem Computs. Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).
27          In attempting to show a factual dispute, the opposing party need not prove a material fact

28   conclusively in her favor. It is sufficient that “the claimed factual dispute be shown to require a

                                                         2
     Case 1:17-cv-01361-DAD-JLT Document 48 Filed 12/07/20 Page 3 of 9


 1   jury or judge to resolve the parties’ differing versions of the truth at trial.” T.W. Elec. Serv., 809

 2   F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce the pleadings and to assess the

 3   proof in order to see whether there is a genuine need for trial.’” Matsushita, 475 U.S. at 587

 4   (citations omitted).

 5          “In evaluating the evidence to determine whether there is a genuine issue of fact,” the

 6   court draws “all inferences supported by the evidence in favor of the non-moving party.” Walls v.

 7   Cent. Contra Costa Cty. Transit Auth., 653 F.3d 963, 966 (9th Cir. 2011). However, the opposing

 8   party must still produce a factual predicate from which the inference may be drawn. See Richards

 9   v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985), aff’d, 810 F.2d 898, 902
10   (9th Cir. 1987). To demonstrate a genuine issue, the opposing party “must do more than simply

11   show that there is some metaphysical doubt as to the material facts…. Where the record taken as

12   a whole could not lead a rational trier of fact to find for the non-moving party, there is no

13   ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation omitted).

14          Finally, when “cross-motions for summary judgment are at issue,” the court “evaluate[s]

15   each motion separately, giving the nonmoving party in each instance the benefit of all reasonable

16   inferences.” A.C.L.U. of Nevada v. City of Las Vegas, 466 F.3d 784, 790–91 (9th Cir. 2006)

17   (internal quotation marks and citations omitted). But in evaluating each motion, “the court must

18   consider each party’s evidence, regardless under which motion the evidence is offered.” Las

19   Vegas Sands, LLC v. Nehme, 632 F.3d 526, 532 (9th Cir. 2011) (citation omitted).
20    II.   EVIDENTIARY MATTERS

21          In his motion for summary judgment, Defendant provided Plaintiff with the requirements

22   for opposing the motion under Federal Rule of Civil Procedure 56. (Doc. 43-1.) Nevertheless,

23   Plaintiff did not submit evidence in support of his opposition to the motion; and, he failed to

24   reproduce the itemized facts in Defendant’s statement of undisputed facts (Doc. 43-3) and to

25   admit or deny those facts, pursuant to Local Rule 260. As a result, when considering Defendant’s

26   motion, the Court accepts Defendant’s proffered facts as true, except where they are brought into
27   dispute by evidence that Plaintiff provided in support of his own motion for summary judgment.

28   See Fair Hous. Council of Riverside Cty., Inc. v. Riverside Two, 249 F.3d 1132, 1135-6 (9th Cir.

                                                         3
     Case 1:17-cv-01361-DAD-JLT Document 48 Filed 12/07/20 Page 4 of 9


 1   2001) (holding that the “court erred by failing to review the evidence that [plaintiffs] …

 2   submitted in support of their motion for summary judgment as evidence in opposition to

 3   [d]efendants’ motions for summary judgment”) (emphases removed).

 4           In support of his motion for summary judgment, Plaintiff submitted two declarations from

 5   inmates at Valley State Prison. (Doc. 42 at 28-29, 31.) Defendant objects to a statement in one of

 6   the declarations as not being based on the witness’s personal knowledge. (Doc. 45-1 at 2.) The

 7   Court sustains the objection. In general, the Court will consider the declarations as evidence,

 8   except those portions not based on the declarants’ own personal knowledge or perception. Fed. R.

 9   Evid. 602, 701.
10           Finally, because Plaintiff is pro se and attests under penalty of perjury that the contents of

11   his complaint are true and correct (Doc. 14 at 20), the Court also considers as evidence parts of

12   the complaint that are based on Plaintiff’s personal knowledge. See Jones v. Blanas, 393 F.3d

13   918, 923 (9th Cir. 2004) (citations omitted).

14   III.    SUMMARY OF FACTS

15           At the times relevant to this case, Mr. Barnett was incarcerated at Valley State Prison and

16   housed in Facility B. See Pl.’s Compl. (Doc. 14); Pl.’s Mot. for Summ. J. (Doc. 42). On January

17   17, 2017, while walking to his housing unit from the dining hall, Plaintiff was attacked by Inmate

18   Horn. Pl.’s Compl. 1; see also Def.’s Statement of Undisputed Facts (“SUF”) ¶ 1 (Doc. 43-3 at

19   1). “[P]laintiff suffered severe … injuries” as a result of the attack. Pl.’s Compl. 13.
20           Prior to the attack, Plaintiff and Inmate Horn did not know each other and were not

21   documented enemies. Def.’s SUF ¶¶ 2-3. Horn was not a participant in the Enhanced Outpatient

22   Program (EOP) and was properly housed in Facility B. Id. ¶ 4.

23           According to his declaration, Inmate Lamons has “witnessed many inmate assaults on the

24   way back from the dining hall.” Lamons Decl. ¶ 2 (Doc. 42 at 31). However, before Plaintiff’s

25   attack, Defendant-Warden Fisher had no knowledge of any issues regarding inmate-on-inmate

26   assaults in Facility B following release from the dining hall. Def.’s SUF ¶ 7. Defendant was not
27   present during the time of the attack, and he had no knowledge that Horn would try to attack

28   Plaintiff. Id. ¶¶ 5-6.

                                                         4
     Case 1:17-cv-01361-DAD-JLT Document 48 Filed 12/07/20 Page 5 of 9


 1          The Operational Procedures Manual required correctional staff to escort inmates to and

 2   from the dining hall. Pl.’s SUF ¶ 1 (Doc. 42 at 11). However, officers failed to escort inmates as

 3   required on the date that Plaintiff was attacked. Id. ¶¶ 2, 4. According to his declaration, Inmate

 4   Denton, a former chair of a Men’s Advisory Council (MAC), informed Warden Fisher in 2016

 5   that correctional staff “continuously failed to escort … inmates from the dining hall,” as required

 6   by operational procedures. Denton Decl. ¶ 4 (Doc. 42 at 28-29). According to Denton, Fisher

 7   responded, “I’ll look into it;” “[h]owever, nothing changed.” Id.

 8          According to Warden Fisher’s declaration, there were no “complaint[s] made during any

 9   MAC meeting [Fisher] attended that correctional staff were not following escort policies” and
10   procedures prior to the date that Plaintiff was attacked. Fisher Decl. ¶ 10 (Doc. 43-6 at 3).

11   Defendant further declares he was not aware that any such policies or procedures “were not being

12   followed on Facility B” on that date. Id. ¶ 11.

13   IV.    DISCUSSION

14          Prison officials have a duty “to take reasonable measures to guarantee the safety of

15   inmates, which has been interpreted to include a duty to protect prisoners.” Labatad v. Corr.

16   Corp. of Am., 714 F.3d 1155, 1160 (9th Cir. 2013) (citing Farmer, 511 U.S. at 832-33; Hearns v.

17   Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005)). To establish a violation of this duty, a prisoner

18   “must show that … officials acted with deliberate indifference to the threat of serious harm or

19   injury.” Labatad, 714 F.3d at 1160 (citation omitted). “[D]eliberate indifference entails something
20   more than mere negligence, … [but] something less than acts or omissions for the very purpose of

21   causing harm or with the knowledge that harm will result.” Farmer, 511 U.S. at 835. A prison

22   official shows “deliberate indifference” to a threat of serious injury to an inmate when he “knows

23   of and disregards an excessive risk to inmate health or safety.” Id. at 837.

24          The deliberate indifference standard includes both objective and subjective components.

25   As to the first, objective prong, the alleged deprivation must be “sufficiently serious.” Id. at 834.

26   “For a claim based on failure to prevent harm, the inmate must show that he is incarcerated under
27   conditions posing a substantial risk of serious harm.” Id. (citation omitted).

28          As to the second, subjective prong, deliberate indifference “describes a state of mind more

                                                        5
     Case 1:17-cv-01361-DAD-JLT Document 48 Filed 12/07/20 Page 6 of 9


 1   blameworthy than negligence” and “requires more than ordinary lack of due care for the

 2   prisoner’s … safety.” Id. at 835 (internal quotation marks and citation omitted). Deliberate

 3   indifference exists where a prison official “knows that inmates face a substantial risk of serious

 4   harm and disregards that risk by failing to take reasonable measures to abate it.” Id. at 847.

 5           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051, 1060

 6   (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of facts from

 7   which the inference could be drawn that a substantial risk of serious harm exists,’ but [he] ‘must

 8   also draw the inference.’” Id. at 1057 (quoting Farmer, 511 U.S. at 837). “If a [prison official]

 9   should have been aware of the risk, but was not, then the [official] has not violated the Eighth
10   Amendment, no matter how severe the risk.’” Id. (internal quotation marks and citation omitted).

11           A. Defendant’s Motion for Summary Judgment

12           Defendant argues that the undisputed evidence shows that he did not violate Plaintiff’s

13   Eighth Amendment rights. Def.’s Mot. for Summ. J. 10 (Doc. 43-2 at 10). The Court agrees.

14   Viewing the facts in the light most favorable to Plaintiff, the facts fail to satisfy either the

15   objective or subjective component of a deliberate indifference claim.

16               i. Objective Component

17           The evidence fails to show that Plaintiff was at a substantial risk of serious harm on the

18   date he was attacked. Plaintiff and Inmate Horn were not documented enemies, and Plaintiff did

19   not know Horn. The attack appears to have been random. In his deposition, Plaintiff admits that
20   Defendant could not have foreseen the attack. Pl.’s Dep. 67:19-24 (Doc. 43-4 at 9).

21           Plaintiff contends that correctional staff’s failure to escort inmates from the dining hall as

22   required by prison procedures placed him at a substantial risk of serious harm. Pl.’s Mot. Summ.

23   J. 8-9. Plaintiff also asserts that Inmate Horn was a participant in the prison’s Enhanced

24   Outpatient Program; and he implies that, because of this, Horn’s release into Facility B created a

25   significant risk of violence. Id. 3-4.

26           As an initial matter, the undisputed evidence shows that Horn was never a participant in
27   the EOP during his incarceration at Valley State Prison. Def.’s SUF ¶ 4. Hence, Plaintiff’s

28   contention that he was a substantial risk of serious harm rests on correctional staff’s failure to

                                                          6
     Case 1:17-cv-01361-DAD-JLT Document 48 Filed 12/07/20 Page 7 of 9


 1   follow prison procedures regarding inmate escorts from the dining hall. Plaintiff seems to suggest

 2   as much when he states that, “The [q]uestion is not whether … defendants knew that the attacker

 3   was going to attack … plaintiff… the question is: was there a dining hall escort procedure in

 4   place, and did the defendants follow it?” Pl.’s Mot. for Summ. J. 8.

 5            The Court finds that correctional staff’s failure to follow the dining-hall-escort procedures

 6   does not show that Plaintiff was at a substantial risk of serious harm. Plaintiff states that “inmates

 7   are at a higher risk of inmate assaults” when “staff fails to follow their own Operational

 8   Procedures.” Id. 3. Accepting this generalized statement as true, staff’s failure to follow prison

 9   procedures, without more, does not show that Plaintiff was at a substantial risk of serious harm
10   while walking back to his housing unit on January 17, 2017. See Ager v. Hedgepath, No. 5:11-cv-

11   06642-EJD, 2014 WL 1266120, at *6 (N.D. Cal. 2014) (correctional officers’ “violation of their

12   own internal policy, … without more, does not go so far as to establish that [plaintiff] faced an

13   objective substantial risk of serious harm”). Plaintiff presents no evidence, for example, that Horn

14   was particularly assaultive or aggressive, or that inmate assaults were commonplace during

15   dining-hall release.1 Plaintiff’s assertion that he was at a substantial risk of serious harm is

16   therefore speculative, and such speculation is insufficient to establish an Eighth Amendment

17   violation. Williams v. Wood, 223 F. App’x 670, 671 (9th Cir. 2007) (“speculative and generalized

18   fears of harm at the hands of other prisoners do not rise to a sufficiently substantial risk of serious

19   harm”) (citation omitted); Marrero v. Rose, No. 1:10-cv-00509-LJO, 2013 WL 2991295, at *6
20   (E.D. Cal. 2013) (“The possibility of harm is not equivalent to a substantial risk of harm.”).

21            Plaintiff points to Manzanillo v. Lewis, 267 F. Supp. 3d 1261 (N.D. Cal. 2017) for the

22   proposition that “moving in a group of unsupervised inmates, where prison procedures call for

23   escorts and monitoring,” placed him at a substantial risk of serious harm. Pl.’s Mot. for Summ. J.

24   7. However, in Manzanillo, the court noted that the plaintiff was housed in the Security Housing

25   Unit (SHU) of the prison, a unit for inmates who “have severe disciplinary issues, convictions for

26
     1
       Inmate Lamons, in his declaration, does state that he “witnessed many inmate assaults on the way back from the
27   dining hall.” Lamons Decl. ¶ 2. But he provides no additional context that would allow the Court to conclude that
     inmates faced a substantial risk of inmate-on-inmate violence during dining-hall release around the time of Plaintiff’
28   attack. He does not provide the number of assaults he witnessed or the period of time during which he witnessed
     them.
                                                                 7
     Case 1:17-cv-01361-DAD-JLT Document 48 Filed 12/07/20 Page 8 of 9


 1   assaults committed in prison, or are validated gang members and associates.” 267 F. Supp. 3d at

 2   1266. The plaintiff and the inmate who attacked him were, in fact, members of rival gangs, and

 3   according to one defendant, “due to … gang rivalries … when you let two inmates out

 4   unrestrained generally there was going to be a fight.” Id. at 1272 (internal quotation marks and

 5   citation omitted).

 6           Here, though, there is no evidence that Plaintiff and Horn were members of rival gangs, or

 7   evidence that inmates in Facility B were affiliated with rival gangs or otherwise particularly

 8   assaultive. There is simply insufficient evidence before the Court to raise the risk of violence to

 9   Plaintiff above the level of speculation.
10              ii. Subjective Component

11           Even if Plaintiff were at a substantial risk of serious harm on the date he was attacked, the

12   evidence fails to show that Warden Fisher was aware of such a risk. As stated above, Plaintiff and

13   Horn were not documented enemies, and the two were properly housed in the same facility.

14   Def.’s SUF ¶¶ 2, 4. According to the undisputed facts, Defendant had no knowledge that Horn

15   would try to attack Plaintiff, and no knowledge of any issues regarding inmate-on-inmate assaults

16   during dining-hall release. Id. ¶¶ 6-7.

17           Plaintiff’s sole evidence concerning Defendant’s subjective awareness is Inmate Denton’s

18   declaration that he informed Defendant of staff’s failure to follow inmate-escort procedures, and

19   that Defendant replied that he would “look into it.” See Pl.’s Mot. for Summ. J. 6. Even accepting
20   this as true, the evidence fails to show that Defendant knew that inmates faced a substantial risk

21   of serious harm, let alone that he failed to take reasonable measures to abate such a risk. There is

22   no evidence before the Court, for example, that Defendant knew that assaults were occurring on

23   Facility B due to staff’s failure to escort prisoners, or that assaults or threats of assaults were

24   occurring during dining-hall release.

25           Viewing the facts in the light most favorable to Plaintiff, the facts fail to show that

26   Plaintiff was at an objectively substantial risk of serious harm on the date of his attack. The facts
27   also fail to show that Defendant was subjectively aware of a substantial risk of serious harm to

28   Plaintiff or inmates generally during dining-hall release. Defendant is therefore entitled to

                                                          8
     Case 1:17-cv-01361-DAD-JLT Document 48 Filed 12/07/20 Page 9 of 9


 1   judgment as a matter of law.

 2          B. Plaintiff’s Motion for Summary Judgment

 3          Plaintiff contends that, because the undisputed facts show that correctional staff failed to

 4   follow dining-hall-escort procedures, and that Plaintiff was attacked during dining-hall release,

 5   summary judgment should be granted in his favor. See Pl.’s Mot. for Summ. J. 2, 10. For the

 6   reasons provided with respect to Defendant’s motion for summary judgment, the facts, viewed in

 7   the light most favorable to Defendant, fail to show that Defendant was deliberately indifferent to

 8   Plaintiff’s safety. Plaintiff’s motion must therefore be denied.

 9    V.    CONCLUSION AND RECOMMENDATIONS
10          For the reasons set forth above, the Court RECOMMENDS that Defendant’s motion for

11   summary judgment (Doc. 43) be GRANTED and that Plaintiff’s motion for summary judgment

12   (Doc. 42) be DENIED.

13          These Findings and Recommendations will be submitted to the United States District

14   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 21 days

15   of the date of service of the Findings and Recommendations, Plaintiff may file written objections

16   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings

17   and Recommendations.” Plaintiff’s failure to file objections within the specified time may result

18   in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

19   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
20
     IT IS SO ORDERED.
21

22      Dated:     December 6, 2020                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                        9
